DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1 and 3-19 are allowed.
	Claim 2 has been canceled.
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, line 2: Delete “substrate” and insert --- “substrate having half-etched patterned portions and” ---.
B.	Claim 10, at the end of the last line 4: Delete “leads” and insert --- “leads as seen in a plan view”.
C.	Claim 13, line 2: Delete “the substrate” and insert --- “the substrate having half-etched patterned conductive material layer and” ---.
D.	Claim 19, line 2: Delete “lead frame” and insert --- “lead frame having half-etched patterned portions and” ---.

Authorization for this examiner's amendment was given in a telephone interview with Dawn Jos on 8/22/22.

Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance: 
The references of record either alone or in combination, do not teach the limitations [A]
or [B] in a package having a plurality of semiconductor devices, as follows: 
[A] “a substrate having half-etched patterned portions and including a first portion with a first thickness and a second portion with a second thickness“ and “a second connector formed in the first portion electrically and mechanically connected to a second bond pad of each of the first semiconductor device and the second semiconductor device; and a third connector formed in the first portion and the second portion, wherein the third connector electrically and mechanically connects to at least two of a third bond pad of the second semiconductor device”
[B] “a portion of a lead frame having half-etched patterned portions and including first and second layers”, “a second semiconductor device flip chip connected to the second device mounting area on the first surface and spaced from the first semiconductor device; at least two of the connectors coupled between the first semiconductor device and the second semiconductor device; a third connector formed in the first layer and the second layer, wherein the third connector electrically and mechanically connects to at least two bond pads of the second semiconductor device”.


				
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811